COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 ROYALCO OIL & GAS CORPORATION,                 §
                                                              No. 08-11-00013-CV
                           Appellant,           §
                                                                 Appeal from the
 v.                                             §
                                                                43rd District Court
                                                §
 TEXAS CES, INC. D/B/A SHALE TANK                            of Parker County, Texas
 TRUCK, MERCER WELL SERVICE,                    §
 AND BASIN TOOL COMPANY,                                        (TC# CV08-1966)
                                                §
                           Appellee.
                                                §

                                         O R D E R

       On February 23, 2022, the Appellee’s filed a response regarding the status of bankruptcy.

Appellee represents to the Court the bankruptcy proceedings were dismissed. Therefore, on the

Court’s own motion, the above-styled and numbered cause is hereby REINSTATED.

       IT IS SO ORDERED this 1st day of March, 2022.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley JJ.